Citation Nr: 1708038	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right (major) carpal tunnel syndrome (CTS) prior to September 2, 2015.
	
2.  Entitlement to a disability rating in excess of 30 percent for right (major) CTS after September 3, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1982 to December 1982 and January 1984 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a timely appeal in March 2009.
 
This matter was previously before the Board on several occasions.  In a July 2012 decision, the Board denied the Veteran's claim.  She appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in January 2013, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action.  Thereafter, in a July 2013 decision, the Board again denied the increased rating claim; Veteran again appealed the decision to the Court.  As a result, in October 2014, on the basis of a Memorandum Decision, the Court vacated the July 2013 denial and remanded the matter to the Board for further action.  Following the vacatur, in April 2015, the Board remanded the appeal to the RO for additional development.  While the case was in remand status, the RO increased the Veteran's disability rating for right CTS to 30 percent, effective September 3, 2015.  In April 2016, the Board again remanded the appeal for additional development.  The matter has now been returned to the Board for adjudication.

The Veteran initially requested a hearing before the Board via her March 2009 VA Form 9.  However, in July 2010, the Veteran submitted a written statement reflecting her desire to withdraw the hearing request.   The Board considers the hearing requests cancelled, and will adjudicate the claim based upon the evidence of record.  See 38 C.F.R. § 20.704 (2016).

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

FINDINGS OF FACT

1.  Prior to September 3, 2015, the Veteran's right (major) CTS was manifested by neuralgia of the median nerve without paralysis, reflected by decreased sensation to touch over the palm and middle finger and decreased manual dexterity.  

2.  Since September 3, 2015, the Veteran's right (major) CTS was manifested by moderate incomplete paralysis of the median nerve, reflected by severe pain, numbness, and paresthesias and/or dysesthesias with decreased sensation. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for right carpal tunnel syndrome have not been met for the period prior to September 3, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.14, 4.124, 4.124a, Diagnostic Codes 8515, 8715 (2016).

2.  The criteria for a disability rating higher than 30 percent for right carpal tunnel syndrome have not been met for the period since September 3, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.14, 4.124, 4.124a, Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board finds that VCAA compliant notice was sent in August 2007, prior to the initial adjudication in November 2007.  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of VA treatment records and examination reports, private treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in her possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in August 2007, September 2015, and May 2016 in conjunction with her claim.  Additionally, an addendum opinion was obtained in June 2016.  In rendering the collective medical opinions, the VA examiners addressed the essential contentions of the Veteran, were informed by review of the claims file, and presented the opinions in the context of the pertinent clinical history.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The claim was most recently remanded in April 2016.  In compliance with the remand instructions, the Veteran was afforded an additional VA examination in May 2016.  An addendum opinion was also obtained in June 2016. Thus, the development ordered by the Board was substantially completed and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claims

The Veteran contends that her service-connected right (major) CTS disability is more severe than contemplated by the 10 percent disability rating prior to September 2, 2015, and the 30 percent disability rating thereafter.

The Board has reviewed the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows or fails to show as to the claims.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14, which prohibits "[t]he evaluation of the same disability under various diagnoses."  See Brady v. Brown, 4 Vet. App. 203, 206   (1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2016).

Notwithstanding the duty to assist, it remains a claimant's responsibility to submit evidence to support his or her claim.  See 38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009).  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence of record, a March 1992 study of the Veteran's right hand from Southeast Alabama Medical Center revealed findings consistent with mild right CTS.  In January 1994, the RO established service connection for right CTS; a 10 percent evaluation was assigned effective March 29, 1992.  In December 2006, the Veteran requested an increased disability rating due to worsening of the condition.

A March 2006 physical evaluation from Dr. J. E. showed that the Veteran complained of numbness in her right wrist and hand associated with her diagnosed CTS.  Testing in March 2006 revealed bilateral carpal tunnel syndrome characterized by weak grip, patchy sensory involvement in the hands, and loss of abductor pollicis brevis bilaterally.

At the August 2007 VA examination, the Veteran complained of progressive right hand tingling and weakness; right upper extremity pain involving the area from the palm to the shoulder; and right hand incoordination which impaired her ability to pick up small objects.  She clarified that her symptoms were exacerbated by repetitive activities.  The Veteran reported use of a right wrist splint.  On examination of the right upper extremity, she exhibited median nerve involvement; decreased sensation to light touch over the palm and the middle finger; and no associated joint impairment, muscle atrophy or abnormal muscle tone.  She was diagnosed with right CTS with median nerve neuralgia without either paralysis or neuritis.  The examiner commented that the Veteran's occupational activities were significantly impaired by her decreased right hand manual dexterity.  

The Veteran was also seen at the Tuskegee VA Medical Center in August 2007.  A clinical exam was positive for bilateral CTS, with the right hand worse than the left.  The doctor noted that the findings were consistent with progressing CTS and suggested that the Veteran consider surgical treatment options.  Splints were ordered for both wrists.

The Veteran's November 2007 notice of disagreement contained no particular assertions other than disagreement with the 10 percent rating.  In her March 2009 VA Form 9, the Veteran noted that her disabilities were chronic.

Private treatment records from December 2010 documented the Veteran's report of cramps in her hand, which decreased with physical therapy exercises. 

At the September 2015 VA examination, the Veteran described problems with holding objects, decreased grasp, loss of sensation, tremors, and trouble typing.  She reported intermittent severe pain, moderate numbness, and severe paresthesias and/or dysesthesias.  No muscle atrophy was noted.  Her grip strength was rated as moderate.  A sensory touch exam returned normal results.  The examiner reported moderate paralysis of the right median nerve.  Examination of the right abductor pollicis brevis revealed normal aging changes without atrophy.  Functional impact was noted for repetitive grasping, twisting, and pulling of the right hand and wrist.  The Veteran reported wearing her splint every night and most days.  

The Veteran underwent further VA examination in May 2016.  She reported current symptoms of decreased grip and daily pain, with treatment including medication and sleeping in braces.  Her reports of severe pain, numbness, and paresthesias and dysethesias were noted.  The examiner measured her grip as a four out of five bilaterally.  No muscle atrophy was noted.  A sensory touch examination revealed decreased sensation on the hand and fingers bilaterally.  The radial, median, and ulnar nerves were all marked as normal.  The examiner stated that the condition had no functional impact.  In response to the remand instructions, the examiner commented that the involvement of other nerves would not constitute a complication of CTS.  She further explained that recent testing was normal, revealing no evidence of neuropathy.  The examiner clearly stated that there was no electrophysiological evidence of median neuropathy or other large fiber neuropathy in the right upper limb.  She also clarified that the testing revealed no evidence of thenar eminence/abductor pollicis brevis atrophy.

A June 2016 addendum opinion provided further clarification.  The examiner opined that the 2006 reference to loss of abductor pollicis brevis was likely in error, as examinations since that time from multiple providers revealed no evidence of such loss or thenar atrophy.  Furthermore, the most recent testing was negative for median neuropathy that would likely cause such a loss. 
	
In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2016).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Diagnostic Code 8515 provides the rating criteria for paralysis of the nerves of the median nerve.  A 10 percent evaluation is warranted for incomplete paralysis of the median nerve that is mild.  A 20 percent evaluation is warranted for incomplete paralysis of the minor extremity median nerve that is moderate. A 30 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is moderate.  A 40 percent evaluation is warranted for incomplete paralysis of the minor extremity median nerve that is severe.  A 50 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is severe.  A 60 percent evaluation is warranted for complete paralysis of the minor extremity median nerve where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  A 70 percent evaluation is warranted for complete paralysis of the major extremity median nerve where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Entitlement to a disability rating in excess of 10 percent prior to September 2, 2015

After thorough consideration of the evidence of record, the Board finds that the preponderance of the evidence warrants the assignment of no more than a 10 percent disability rating during the period prior to September 2, 2015.

March 2006 VA treatment records noted CTS characterized by weak grip, patchy sensory involvement in the hands, and loss of abductor pollicis brevis bilaterally.  However, the June 2016 VA examiner disagreed with the finding regarding the abductor.  She explained that it was likely noted in error, as multiple examinations since that time by various providers revealed no evidence of loss of the abductor pollicis brevis and no thenar atrophy.
In regard to the maximum rating that can be applied for this period, it is significant that the August 2007 VA examiner noted that neuralgia was present, while paralysis and neuritis were absent.  As set out above, neuralgia is to be rated according to the same criteria as paralysis or neuritis, but with a maximum rating equal to moderate incomplete paralysis (no more than 30 percent).  

The ratings for incomplete paralysis do not specify the type of symptomatology that is necessary, but specify only the degree.  It is logical therefore to interpret the regulation, which lists complete paralysis first, as intending that the type of symptomatology set out under complete paralysis would be the same type found under incomplete paralysis, but to a greater degree.  

In this case, the findings for this period most closely reflect mild incomplete paralysis, thus warranting a 10 percent rating.  There were no findings similar to inclination of the right hand to the ulnar side, the index and middle fingers being more extended than normally.  There were no findings similar to considerable atrophy of the muscles of the thenar eminence.  To the contrary, the August 2007 examiner found no atrophy or loss of muscle tone.  There were no findings similar to the thumb being in the plane of the hand.  There were no findings similar to incomplete and defective pronation.  There were no findings similar to absence of flexion of the index finger and feeble flexion of middle finger.  There were no findings to indicate that the Veteran was unable to make a fist, with the index and middle fingers remaining extended, that she could not flex the distal phalanx of thumb, or that she had defective opposition and abduction of the thumb, at right angles to palm.  There were no findings similar to weakened flexion of the wrist.  While the Veteran reported a weak grip in March 2006, the objective medical evidence reflected normal strength throughout during the August 2007 examination.  While there was pain, there was no evidence of trophic (nutritional) disturbances.  See Black v. Brown, 10 Vet. App. 279, 280 (1997) (noting that 'trophic' is defined in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) as pertaining to nutrition).  

There is inconsistent evidence regarding the presence of symptoms of diminished manual dexterity and decreased sensation.  The Veteran's report of perceived weakness appears at odds with the finding that there is no muscle atrophy or loss of muscle tone.  Moreover, a private evaluation in December 2010 revealed a denial of localized numbness, tingling, and weakness.  Reports of numbness and tingling, as reported to the VA examiner, were denied when the Veteran was examined for other purposes.  Private evaluations for a thyroid disability in February 2007 and September 2007 revealed that the Veteran denied numbness or tingling.  All extremities had normal pulses and no edema.  A June 2006 pain assessment reveals the Veteran's level of pain and locations of pain at that time, as reported by her; however, while the Veteran noted pain in her left forehead and left shoulder, she did not describe pain in her right hand or wrist.  She also described her pain as intermittent.  A February 2006 nursing note also requested that the Veteran describe the location and intensity of any pain.  She described pain in the left shoulder and neck.  She did not describe any pain in her right hand or wrist.  It is significant to the Board that she did report pain, but not affecting her right upper extremity.  Thus, while the Veteran may have experienced pain, numbness, tingling, and weakness at times, these symptoms were intermittent.  The intermittent nature of the symptoms supports the Board's finding that the level of incomplete paralysis was no more than mild during the period prior to September 2, 2015.

Of great significance in establishing any disability rating is the effect of the disability on employment.  In this case, the August 2007 VA examiner commented that there were significant effects regarding the Veteran's occupation and these effects were described as decreased right hand manual dexterity.  However, the Veteran reported that she was working full time and had been at the same job for the past 20 years.  She also reported that she lost only 3 weeks over the past 12 months, and attributed part, if not all, of the days lost to hypertension.  She did not specifically attribute any days lost to CTS.  

The Veteran is competent to describe her symptoms and the effect they have on her employment.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, she has not described how a decrease in manual dexterity has affected her job.  Outside of the examinations, she has provided little information regarding her symptomatology or its effect on her life, but has simply asserted that a higher rating is warranted.  While she is credible to the extent that she sincerely believes she is entitled to a higher rating, she is not competent to identify a specific level of disability according to the appropriate Diagnostic Code, as this is a complex medical determination outside the realm of common knowledge of a lay person.  See e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Based upon the competent and probative lay and medical evidence of record, the Board finds that the decrease in manual dexterity, perceived weakness, pain, and other symptoms have been intermittent with minimal or mild occupational effect.  

In finding that the Board had not adequately discussed or explained why moderate incomplete paralysis is not approximated in this case, the parties to the January 2013 Joint Motion specifically noted a finding in the Board's prior decision of July 2012, interpreting the August 2007 VA examiner, that the Veteran's occupational activities were significantly impaired by her decreased right hand dexterity.  In fact, the August 2007 examiner reported significant effects on occupation.  

The parties to the Joint Motion emphasized the word "significantly" (as used in the Board's decision) as though the word necessarily implies a higher degree of impairment than "mild".  The Board finds that while the word "significant" suggests a measurable or noticeable amount or degree, it does not suggest or imply any specific amount or degree.  While the word implies an effect that is noticeable, this is acknowledged by the assignment of a 10 percent rating and the corresponding description of mild incomplete paralysis, a "chronic" and "significant" disability that was mild in nature.

Also significant to the Board are findings of the August 2007 examiner regarding the effect of the disability on activities of daily life.  These findings are applicable to a determination of occupational effect as well.  The examiner found mild effect on chores, exercise, and sports.  There was no effect on shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  Thus, in no case was a degree of effect noted that was more than mild.  Indeed, mild effect was only noted for chores, exercise, and sports.  There was no effect noted for any of the other activities.  These clinical findings support the Board's finding that mild incomplete paralysis is the most accurate description for this period of time.  

The Board also notes that, without some problems associated with the Veteran's right CTS, there would be no basis for a compensable disability rating.  The 10 percent rating is an acknowledgement that the Veteran's ability to engage in employment and activities of daily life is impaired and that this impairment is "significant" enough to warrant a compensable rating.  

In summary, the Veteran's service-connected right CTS was manifested by intermittent pain, numbness, tingling, and decreased manual dexterity for the period prior to September 2, 2015.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned; the criteria for a higher rating are not met for this period.

Entitlement to a disability rating in excess of 30 percent effective September 3, 2015

After thorough consideration of the evidence of record, the Board finds that the preponderance of the evidence warrants the assignment of no more than a 30 percent disability rating during the period beginning September 3, 2015.

The September 2015 VA examination diagnosed moderate incomplete paralysis of the median nerve.  In contrast, the May 2016 VA examination did not find the presence of paralysis of the radial, median or ulnar nerves; the report categorized them as normal.  The examiner stated that electrophysiological evidence did not reflect the existence of any neuropathy.  

Thus, the most serious categorization of the Veteran's disability during the relevant period is contained in the September 2015 examination report, which described the incomplete paralysis of the median nerve as moderate.  Functional impact was noted due to repetitive grasping, twisting, and pulling of the right hand and wrist.  Right hand grip was measured as 3 out of 5.  The examiner categorized the findings as normal aging changes.  The Veteran remained employed, reporting full time work in May 2016.  Thus, while she reported severe pain and numbness, the overall disability picture most closely approximates moderate incomplete paralysis.

As discussed above, the Veteran is competent to describe her symptoms and the effect they have on her employment.  See Layno, supra.  However, she is not competent to identify a specific level of disability according to the appropriate Diagnostic Code, as this is a complex medical determination outside the realm of common knowledge of a lay person.  See Kahana, supra.  Thus, while credible in her belief that a higher rating is warranted, the Veteran's contentions regarding the appropriate rating are outweighed by the competent medical evidence that evaluates the true extent of the CTS as moderate incomplete paralysis during the relevant period.  

Given the objective evidence of record, severe incomplete paralysis warranting a 50 percent rating is not warranted; likewise, complete paralysis warranting a 70 percent rating is not shown by the lay or medical evidence.  Indeed, the most recent May 2016 examination found no objective evidence of paralysis or neuropathy of the median nerve and an EMG study resulted in normal findings for the right upper extremity.  

Despite the May 2016 findings, moderate incomplete paralysis of the median nerve is established by the September 2015 VA examination and the Veteran's lay statements.  Thus, a 30 percent disability rating, but no higher, is warranted for the period beginning September 3, 2015.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

Other considerations

The Board has considered the Veteran's request for evaluation under Diagnostic Code 8512 for paralysis of the lower radicular group; however, the medical evidence indicates that the lower radicular group of nerves was not involved in the Veteran's CTS.  The May 2016 examiner stated that even if other nerves were involved, it would not constitute CTS or a complication of that condition.  Additionally, she found that the radial and ulnar nerves were normal.  Accordingly, application of Diagnostic Code 8514 for paralysis of the radial nerve is also not supported by the evidence.  The Board finds that Diagnostic Code 8515 is most appropriate as the objective medical evidence reflects that the median nerve was the only nerve subject to incomplete paralysis or neuralgia at either a mild or moderate level (while Diagnostic Code 8715 is applicable for neuralgia, it is to be rated on the same scale under Diagnostic Code 8515, with a maximum equal to moderate incomplete paralysis.)  

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for right (major) CTS on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected CTS with the established criteria found in the Rating Schedule and found that the Veteran's symptoms, including pain, numbness, tingling, and weakness, and resulting impairment are fully addressed by the rating criteria.  There are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described experiencing any exceptional or unusual features of CTS, and there is no objective evidence that any manifestations are unusual or exceptional.  As noted in May 2016 VA examination, the Veteran was employed full-time as a vocational rehabilitation counselor, suggesting the ability to drive an automobile and use a computer keyboard.  Given the variety of ways in which the rating schedule contemplates functional loss, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  

Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a higher evaluation also includes a claim for a TDIU when a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and provides evidence of unemployability.  In the present case, the Veteran reported working full-time during the VA examination in May 2016.  She later expressed her intent to file for a TDIU, and was provided with the pertinent information to initiate a claim in August 2016 and January 2017.  To date, a response has not been received.  A December 2016 report of contact indicated that the Veteran intended to file a claim for an increased evaluation due to a service-connected stroke disability along with a TDIU.  As the record does not specifically show which disabilities the Veteran believes render her unemployable, and the medical evidence of record does not otherwise suggest that the Veteran is unemployable solely due to her right CTS, this case is distinguishable from Rice.  Accordingly, the Board finds that further consideration of a TDIU is not warranted.  See 38 C.F.R. § 4.16.


ORDER

Entitlement to a disability rating in excess of 10 percent for right (major) carpal tunnel syndrome (CTS) prior to September 3, 2015 is denied.

Entitlement to a disability rating in excess of 30 percent for right (major) CTS after September 3, 2015 is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


